FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HADJI HYDARA,                                     No. 09-72194

               Petitioner,                        Agency No. A096-149-044

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hadji Hydara, a native and citizen of Sierra Leone, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zamanov

v. Holder, 649 F.3d 969, 973 (9th Cir. 2011), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the omission from Hydara’s asylum application of any attack on

himself, and on his differing accounts regarding the attack on his family. See id.

(“Material alterations in the applicant’s account of persecution are sufficient to

support an adverse credibility finding.”). The agency reasonably rejected Hydara’s

explanations for the omission and inconsistencies. See Rivera v. Mukasey, 508

F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the absence of credible

testimony, Hydara’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Hydara’s CAT claim is based on the same testimony found

to be not credible, and he does not point to any other evidence that shows it is more

likely than not that he will be tortured if returned to Sierra Leone, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72194